Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 1 of 26




                    EXHIBIT 6
                 Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 2 of 26




Office 365 ProPlus for Mac Pitch Deck Overview
Last Updated: March, 2018

Office 365 ProPlus for Mac is the most secure suite of Office cloud productivity apps, offering the broadest and deepest set of capabilities across
all your devices, including rich, intelligent services that assist in content creation, analysis, scheduling, and communications, with immediate access
to documents in the cloud.

This presentation is intended to provide an overview of the breadth of value that Office 365 ProPlus for Mac offers. The ‘Office 365 ProPlus for
Mac’ Pitch Deck presentation is our hero story for the Office apps.

This presentation focuses on product truths and customer-driven business scenarios and includes supplemental material that highlights the
growing innovation gap between Office 365 ProPlus and legacy clients and the interdependency of Office 365 ProPlus with other Office 365
services. Please note, there is an extensive appendix of materials that can be used to support the core product pitch.

We suggest using the core pitch portion of the deck either in its entirety as part of a 45-60 minute session or customizing elements of it for a more
specific presentation.

 Presentation                                  45-60 mins

 Open Discussion                               10 mins
        Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 3 of 26




Slide                               Notes

                                    Guidance:
                                       • Hidden slide, not to be shown to customers
                                       • Provides guidance on who the target of the presentation is, desired outcomes,
                                           how to present the deck, usage and contact info, and more
                                       • While ProPlus for Mac does not support all the features and capabilities of its
                                           Windows counterpart, it is important to highlight the continued investments
                                           Microsoft is making in Office for Mac
                                               o Same code base as Windows
                                               o Supports the same core scenarios as Windows
                                               o Microsoft treats Mac as a first-class citizen
                                               o Etc.

                                    Talk track: N/a
                                    Guidance:
                                       • Title slide
                                       • Use for introductions
                                       • Set the agenda
                                       • Etc.

                                    Talk track: N/a



                                    Guidance:
                                       • Make the case that employee engagement is imperative for a thriving workplace
                                       • Technology is a critical component of engaging employees
                                       • Use compelling data points and industry research

                                    Talk track: Let’s start off by looking at technology’s role in the modern workplace and
                                    how said technology can be critically important to the well-being of your workforce.
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 4 of 26




                            There has been a lot of research conducted around the topic of employee engagement
                            and satisfaction in the workplace and one of the key takeaways folks are finding is that
                            technology is a crucial component of overall satisfaction. A recent study by Staples
                            found that 75% of American workers say their employers don’t give them access to the
                            latest technology to do their job efficiently1. Another study suggested that 2 in 5
                            employees state they would quit their jobs over poor workplace technology2. Taken
                            together, these are staggering statistics that highlight the value workers are placing on
                            the technology available to them and the role it plays in their job satisfaction and
                            engagement.

                            Having more highly engaged teams also pays off in the long run. Gallup suggests that
                            teams with high employee engagement rates are 21% more productive and have 28%
                            less internal theft than those with low engagement3. Additionally, highly engaged
                            business units result in 21% greater profitability according to Gallup4.

                            Gallup also estimates that actively disengaged employees cost the U.S. $483 billion to
                            $605 billion each year in lost productivity10.

                            At the end of the day, the research paints a pretty clear picture that effective
                            technologies are a major component of employee engagement. And employee
                            engagement is key driver of productivity and profitability.

                            In this presentation, we will explore how Microsoft technologies can help drive greater
                            employee engagement across your organization. Microsoft’s mantra is “to empower
                            every person and every organization on the planet to achieve more.” Today we’ll explore
                            how to make this vision a reality.

                            Additional notes:

                            Supporting data points:
                               1. 75% of American workers say their employers don’t give them access to the
                                   latest technology to do their job efficiently
                               2. 2 in 5 employees state they would quit their jobs over poor workplace
                                   technology
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 5 of 26




                               3.   Teams with high employee engagement rates are 21% more productive and
                                    have 28% less internal theft than those with low engagement
                               4. Highly engaged business units result in 21% greater profitability
                               5. Employees who believe their workplace effectively uses mobile tech are more
                                    creative, satisfied, and productive at work
                               6. Employees who spend 60% to 80% of their time working remotely are likely to
                                    have the highest workplace engagement
                               7. Employee retention will increase 10% by 2020 in organizations that have a
                                    “choose your own work style” culture
                               8. Productivity improves by 20-25% in organizations with connected employees
                               9. Employees who are engaged are 27% more likely to report “excellent”
                                    performance
                               10. Gallup estimates that actively disengaged employees cost the U.S. $483 billion
                                    to $605 billion each year in lost productivity
                            Sources:
                               1. The Staples Business Advantage Workplace Index 2016: Measuring Workplace
                                    Trends and Work Culture; https://go.staplesadvantage.com/workplaceindex2016
                               2. US Future-Ready Workforce Study, 2016
                               3. Gallup, Managing Employee Risk Requires a Culture of Compliance, 2016;
                                    http://www.gallup.com/businessjournal/190352/managing-employee-risk-
                                    requires-culture-compliance.aspx
                               4. Gallup, State of the American Workplace, 2017;
                                    http://news.gallup.com/reports/199961/7.aspx#aspnetForm
                               5. The Economist: Intelligence Unit; http://www.arubanetworks.com/pdf-
                                    viewer/?q=/assets/EIUStudy.pdf
                               6. Gallup, 2017; http://news.gallup.com/businessjournal/206180/engaged-remote-
                                    workforce.aspx
                               7. Gartner Predicts 2017: Boosting Business Results Through Personal Choice in the
                                    Digital Workplace; https://www.gartner.com/doc/3512517/predicts--boosting-
                                    business-results
                               8. McKinsey, the social economy: Unlocking value and productivity through social
                                    technologies; https://www.mckinsey.com/industries/high-tech/our-insights/the-
                                    social-economy
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 6 of 26




                                9.  Gallup, Well-Being Enhances Benefits of Employee Engagement, 2015;
                                    http://news.gallup.com/businessjournal/186386/enhances-benefits-employee-
                                    engagement.aspx
                                10. Gallup, State of the American Workplace, 2017;
                                    http://news.gallup.com/reports/199961/7.aspx#aspnetForm


                            Guidance:
                               • A 10,000-foot view of the ProPlus for Mac suite of products and services
                               • Use this slide to level-set with the audience what we are specifically talking
                                   about when we say “ProPlus”
                               • This slide will also help you quickly articulate the value of ProPlus for Mac at a
                                   high-level

                            Talk track: Let’s hone in on the main topic of today’s conversation and that is ProPlus
                            for Mac. When people think of Office traditionally, they are thinking of the apps that
                            comprise the ProPlus suite: Outlook, Word, PowerPoint, Excel, and so on. While the
                            broader Office 365 Enterprise SKUs (E3, and E5) contain ProPlus, they also provide
                            additional services such as SharePoint, Exchange, Teams, Yammer, and more. Our focus
                            here is on the ProPlus specific value proposition and why it may be a better option than
                            a traditional perpetual client license model. (And also, why it is better than any other
                            competitor software on the market)! But we will explore that topic in more detail in later
                            slides.

                            To give a quick summary, ProPlus for Mac contains all the desktop apps your people
                            know, love, and have likely been using for many years.

                                •    Outlook – our signature email application that helps you communicate
                                •    Word – the world’s universal word processor and document creator
                                •    Excel – the favored spreadsheet app
                                •    PowerPoint – the de-facto standard in presentation software
                                •    OneNote – the most prominent note taking tool
                                •    OneDrive – a file hosting service for anywhere access to your info
                                •    Skype for Business – software to help connect people through IM, phone, and
                                     video calls
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 7 of 26




                            But ProPlus SKUs also come with a number of additional benefits, many of which are
                            unavailable in perpetually licensed versions. These benefits include:

                               •   5 PC installs—This means each employee can activate Office on a broad range
                                   of Mac devices with access to all shared files and data that is tied to their own
                                   account
                               •   5 tablets and 5 phones—Employees can also put Office on their iPads and
                                   iPhones (or other mobile devices) so they can access their apps and info from
                                   anywhere
                               •   Online versions—Your people will also get access to robust online versions of
                                   their office apps so they can get work done on any device, regardless of whether
                                   Office is installed, anywhere they have an internet connection
                               •   1 TB cloud storage—Because ProPlus comes with OneDrive, your people don’t
                                   need to worry about running out of space on their local machines—there is
                                   ample room in the cloud for all their files
                               •   Up-to-date—This is a major advantage over perpetual licenses as your apps will
                                   always be up-to-date with the latest and greatest features from the Office for
                                   Mac teams at Microsoft
                               •   Secure and compliant—ProPlus boasts cutting-edge security practices with five
                                   layers of security and proactive monitoring help keep customer data safe
                               •   FastTrack assistance—Microsoft FastTrack for Office 365 is our customer success
                                   service designed to help you move to Office 365 smoothly and with confidence,
                                   and realize business value faster
                               •   24/7 phone support—Microsoft Support provides telephone and online
                                   answers, how-to resources and connections with other Office 365 customers for
                                   setup and quick fixes
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 8 of 26




                            Guidance:
                               • Highlights the investments Microsoft is making in the ProPlus/Office for Mac
                                   platform
                               • This slide is intended to showcase how Mac is reaching core scenario parity with
                                   Windows versions but continuing to invest in a unique Mac experience

                            Talk track: It is very important to note that Mac is a first-class citizen in the Office
                            universe and a core part of our future strategy at Microsoft. We are continuing to make
                            strides in bringing best-in-class productivity features to Mac so that we can democratize
                            Office across all platforms.

                            Same codebase: Like mentioned above, we are invested in providing the same great
                            Office experiences on Mac as we do on Windows. New features and capabilities are all
                            being made available on Mac, faster than ever before because we are now using the
                            same codebase as Windows to bring new features to market.

                            Functionality driven: 100% parity between Windows and Mac is not our goal. We are
                            focused on providing the same great Office experience through core scenarios such as
                            real-time collaboration, document sharing, creative capabilities, version history, etc.;
                            while also devoting resources into elements that are uniquely Mac. Which leads to our
                            next investment…

                            Platform optimized: There are many features and functions that are uniquely Mac. And
                            we have built ProPlus for Mac to take advantage of those unique characteristics. From
                            the operating system to the Touch Bar, ProPlus for Mac is optimized to bring out the
                            best in Apple devices.
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 9 of 26




                            Guidance:
                               • Bring the conversation full circle and explore how the value of ProPlus for Mac is
                                   manifested by these four core benefits
                               • Use this slide’s hyperlinks to navigate to different sections within the deck
                               • If you want to specifically touch on a topic and ignore others, just click or touch
                                   the images or titles to jump to that section
                               • If you want to move through the deck chronologically, simply progress the slide

                            Talk track: The value of ProPlus for Mac can best be summarized by the following core
                            benefits.

                            Unlocks creativity: ProPlus for Mac enables you work naturally with ink, voice, and
                            touch and visualize information in new ways, all in one connected experience across all
                            your devices.

                            Built for teamwork: ProPlus for Mac helps connect your entire workforce, regardless of
                            their location. Email and calendar with Exchange. Connect to people, content, and apps
                            with SharePoint. Voice, video, and chat with Skype and Microsoft Teams. Network across
                            the organization with Yammer. And co-author together with Office 365.

                            Integrated for simplicity: Minimize total-cost-of-ownership across deployment,
                            management, and servicing. Take advantage of broad support for Mac and iOS
                            platforms. Establish comprehensive management of your entire workforce.

                            Intelligent security: ProPlus for Mac also connects to a robust suite of cybersecurity
                            products and features that deliver advanced identity and access management,
                            information protection, threat protection, and security management. Taken together,
                            these capabilities will help you better protect your organization and meet rigorous
                            compliance mandates such as GDPR and industry regulations.

                            With this summary of the ProPlus for Mac umbrella value proposition, let’s now shift our
                            focus to how ProPlus specifically delivers on these promises. In the following sections we
                            will explore some of our top features that we feel will help your organization unlock
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 10 of 26




                            creativity, collaborate as a team, make ProPlus for Mac easier to use and deploy, and
                            protect your company’s information.


                            Guidance:
                               • The “hero” slide for the “unlocks creativity” section
                               • Remove subsequent section slides if you want to consolidate your presentation/
                                   not explore each of the main topics and supporting features/capabilities
                                   highlighted on this slide
                               • Feature details can be found in the following slides and in the feature-specific
                                   slides in the appendix
                               • The talk track has been put together with the assumption that all following
                                   slides will be shown
                               • This slide also features hyperlinks that will help you navigate to any one of the
                                   topic slides

                            Talk track: ProPlus for Mac empowers your users to craft truly engaging content that
                            tells your story as an organization and as people. There are four main topics we want to
                            explore here and numerous features that support those topics.

                            Our focus today will be on how ProPlus empowers your users to:
                               • Make amazing content
                               • Get work done smarter and faster
                               • Visualize data in new ways
                               • And work naturally with ink and touch
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 11 of 26




                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “make amazing
                                   content”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: Let’s explore how ProPlus for Mac enables you and your users to make
                            amazing content.

                            Build stunning slides in a few clicks using PowerPoint Designer:
                                • Create designer-grade presentations in minutes
                                • Maximize visual impact with multiple design options
                                • Take advantage of cloud intelligence to analyze and identify the best imagery
                                     for your presentations

                            Create cinematic experiences with PowerPoint Morph:
                                • Make your presentations more dynamic and exciting
                                • Create cinematic motion effortlessly
                                • Look like a seasoned animation expert with just the click of a button

                            Research and outline a topic quickly with PowerPoint QuickStarter:
                                • Start building a presentation quickly with pre-defined outlines and research
                                • Integrate information intelligently gathered from the web
                                • Take advantage of built-in tips and suggested talking points

                            Give better presentations via the improved Presenter View:
                                • Take full control over your presentations
                                • See what’s coming with a preview of the next slide
                                • Stay on top of details like speaker notes and timing while your audience only
                                    sees your presentation on the big screen
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 12 of 26




                            Please note this is not an exhaustive list. There are many more features in ProPlus for
                            Mac that will enable your people to make amazing content.


                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “get work done
                                   smarter and faster”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: There are a many ways ProPlus for Mac enables you and your users to get
                            work done smarter and faster.

                            Spend time on what’s important with Focused Inbox:
                               • Stay on top of incoming email without having to visit another folder
                               • Prioritize your actions based on email from the people you interact with often,
                                    and the content of the email itself
                               • Focus on the emails that matter most to you

                            Incorporate credible content quickly with Researcher:
                                • Explore and research content without leaving Word
                                • Add relevant quotes, citable sources, and images to the document
                                • View related topics to the content being researched

                            Keep your device free of outdated messages with Sync Slider:
                               • Control the amount of mail synchronized to your local device
                               • Choose the right amount of mail to retain over a custom number of days, weeks,
                                   or months
                               • Adjust settings using Group Policy as well
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 13 of 26




                            Get a better contextual understanding with Smart Lookup:
                                • Find definitions, synonyms, and parts of speech for any word
                                • Incorporate information from Bing-powered web searches to enhance your
                                    content
                                • Define unfamiliar terms from Excel spreadsheets

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable your people to get work done smarter and faster.


                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “visualize data
                                   in new ways”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: With new chart types and new functionality in Excel, ProPlus for Mac will help
                            you and your people visualize data in new ways.

                            Choose the chart that best represents your data with chart recommendations:
                               • Choose the chart that best represents your data with Excel’s built-in intelligence
                               • Select your preferred chart from a number of recommendations

                            Visualize hierarchical, financial and geospatial data with new charts:
                                • Transform geographic data into high-fidelity visualizations
                                • Identify insights, trends, and opportunities in your data
                                • Insert maps into Word, PowerPoint, and Outlook

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable your teams to visualize data in new ways.
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 14 of 26




                            *Requires a Power BI subscription.


                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “work naturally
                                   with ink and touch”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: Work naturally with ink and touch within your ProPlus for Mac applications.

                            Put common commands at your fingertips through Touch Bar support:
                                • Manipulate graphic elements in PowerPoint
                                • Hide on-screen ribbons and commands in Word
                                • Leverage recently used functions in Excel
                                • Pick from the most commonly used commands in Outlook

                            Move through work seamlessly using trackpad swipe gestures:
                               • Navigate your documents, spreadsheets, and presentations intuitively with
                                   familiar Multi-Touch gestures

                            M Use a mouse or trackpad to annotate with ink in OneNote:
                               • Write notes, highlight portions of text, or draw shapes anywhere on a page
                               • Choose from a number of color and highlighter options
                               • Ease any part of your drawing with the Eraser Tool
                               • Select and modify drawings with the Lasso tool

                            Please note this is not an exhaustive list. There are more features in ProPlus that will
                            enable your people to work naturally with ink and touch.
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 15 of 26




                            Guidance:
                               • The “hero” slide for the “built for teamwork” section
                               • Remove subsequent section slides if you want to consolidate your presentation/
                                   not explore each of the main topics and supporting features/capabilities
                                   highlighted on this slide
                               • Feature details can be found in the following slides and in the feature-specific
                                   slides in the appendix
                               • The talk track has been put together with the assumption that all following
                                   slides will be shown
                               • This slide also features hyperlinks that will help you navigate to any one of the
                                   topic slides

                            Talk track: ProPlus for Mac is built for teamwork with collaboration in its DNA. There are
                            two major topics we want to explore here, with many features that support those topics.

                            Our focus today will be on how ProPlus for Mac empowers you and your users to:
                               • Work together—in the same room or miles apart…
                               • …and at the same time or on your own time.


                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “work together
                                   – in the same room or miles apart…”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: ProPlus for Mac is built to enable people to work together—in the same
                            room or miles apart. Let’s look at some of the ways how this can happen.

                            Co-author together in Word, PowerPoint, and Excel*:
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 16 of 26




                                •   Collaborate in real-time in the same document
                                •   View where others are editing in the document
                                •   Receive alerts when people enter or leave the document

                            Share ideas seamlessly with Skype for Business:
                                • Meet instantly with a fully integrated solution for voice, chat, or HD video*
                                • Reach other users even when they are not online
                                • Preload attachments to your online meeting from Outlook

                            Modernize teamwork with Office 365 Groups:
                               • Access a shared inbox of conversations, calendar, files, and notebook
                               • Discover Groups relevant to you based on your peers’ work
                               • Browse, join, and create Groups right from Outlook

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable your people to work together—in the same room or miles apart.

                            * For real-time co-authoring, co-authors must be using Office 2016 for Mac or Office
                            Online.


                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “work together
                                   – at the same time or on their own time”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: ProPlus for Mac give you and your users to collaborate together at the same
                            time or work separately on your own time. Let’s explore.

                            Flag critical actions and inputs with @mentions:
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 17 of 26




                                •   Get their attention with @ in the body of a message or meeting invite
                                •   Select from your contact list and automatically add to the To line
                                •   Search for messages that mention you

                            Easily find files shared with you:
                                 • Share your document by inviting others from inside the app
                                 • Review who has document access and their editing status
                                 • Define document access for each person you’re sharing with

                            Never lose your work with Activity and Version History:
                               • Look back and understand how your files evolved over time
                               • Restore older versions in case you make a mistake
                               • Quickly access documents you have worked on recently

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable your teams to work at the same time or on your own time.


                            Guidance:
                               • The “hero” slide for the “integrated for simplicity” section
                               • Remove subsequent section slides if you want to consolidate your presentation/
                                   not explore each of the main topics and supporting features/capabilities
                                   highlighted on this slide
                               • Feature details can be found in the following slides and in the feature-specific
                                   slides in the appendix
                               • The talk track has been put together with the assumption that all following
                                   slides will be shown
                               • This slide also features hyperlinks that will help you navigate to any one of the
                                   topic slides

                            Talk track: ProPlus for Mac has been designed for simplicity for both users of the apps
                            and services as well as the IT folks who manage the deployment. The goal of ProPlus was
                            to design a seamless experience across all technologies. There are two major ways
                            ProPlus does this. Let’s check out the features and capabilities that make it possible.
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 18 of 26




                            ProPlus for Mac helps you and your people to:
                                • Access your work from anywhere
                                • Deploy, manage, and update with ease


                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “access their
                                   work anywhere”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: ProPlus for Mac empowers you and your users to access work from
                            anywhere. Let’s take a look at the features that support that premise.

                            Use Office on all your devices with 5 PC, tablet, and phone activations:
                                • Get your Office apps on every device with a single, unified experience
                                • Be productive from anywhere
                                • Work how and when you want

                            Stay productive anywhere with online versions of Office apps:
                                • Utilize a rich “near-desktop” experience
                                • Work anywhere with an internet connection
                                • Modify documents on the go

                            Access your work on any device and any platform:
                               • Access your files and data from any activated device, anywhere, on any platform,
                                    at any time
                               • Share and collaborate on documents directly from OneDrive
                               • Provide access to anyone in your organization
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 19 of 26




                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable you to access your work anywhere.


                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “deploy,
                                   manage, and update with ease”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: ProPlus for Mac simplifies the process for deploying the tech and continuing
                            to manage updates. We’ll look at how on this slide.

                            Simplify the download and deployment process with standard .pkg installs:
                               • Simplify the download, deployment, and installation process with a standard
                                    .pkg installation experience

                            Manage seamlessly with Intune and Configuration Manager:
                               • Manage and deploy ProPlus with familiar technology
                               • Simplify the admin experience via the Microsoft Intune portal
                               • Control updates and deployment rollouts with System Center Configuration
                                  Manager (SCCM)

                            Use familiar tools such as Jamf Pro to manage Office on Mac devices :
                                • Use what you know if you’re an existing Jamf Pro shop
                                • Make Office available for users automatically or through a self-service catalog
                                • Deliver unified endpoint management for Apple devices running Office

                            Automate updates and optimize bandwidth for Office apps:
                               • Automate the detection, download, and application of Office app updates on
                                  Mac machines
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 20 of 26




                                •   Configure MAU to use an ‘UpdateCache’ for low bandwidth scenarios
                                •   Control which version of Office apps can be installed with a custom
                                    ‘ManifestServer’

                            Please note this is not an exhaustive list. There are many more features in ProPlus that
                            will enable you and your staff to deploy, manage, and update ProPlus with ease.


                            Guidance:
                               • The “hero” slide for the “intelligent security” section
                               • Emphasize here that ProPlus for Mac is the most secure way to get Office
                               • Remove subsequent section slides if you want to consolidate your presentation/
                                   not explore each of the main topics and supporting features/capabilities
                                   highlighted on this slide
                               • Feature details can be found in the following slides and in the feature-specific
                                   slides in the appendix
                               • The talk track has been put together with the assumption that all following
                                   slides will be shown
                               • This slide also features hyperlinks that will help you navigate to any one of the
                                   topic slides

                            Talk track: Your organization’s protection is priority number one for the Office 365 folks
                            who develop and work on ProPlus for Mac.

                            ProPlus has been designed following the Microsoft Security Development Lifecycle. Here
                            at Microsoft, we bring together the best practices from two decades of building
                            enterprise software and managing online services to give you an integrated software-as-
                            a-service solution. We also provide you with numerous resources, features, and
                            capabilities to ensure your organization is safe from even the most advanced threats.
                            Let’s check how ProPlus for Mac makes this a reality.

                            ProPlus helps you and your people to:
                                • Detect issues before they happen
                                • Safeguard your company's most important data
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 21 of 26




                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “detect issues
                                   before they happen”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: Cybersecurity threats have become ubiquitous in today’s digital landscape
                            and organizations must arm themselves against advanced attacks. There are a number
                            of features in the ecosystem surrounding ProPlus for Mac that makes it possible to
                            defend your organization against these sophisticated threats.

                            Defend against malicious documents with ATP Safe Attachments*:
                                • Protect your organization from harmful attachments through ATP Safe
                                   Attachments policies
                                • Set policies to identify if email attachments are malicious
                                • View ATP reports in the Office 365 Security and Compliance Center dashboard

                            Ensure hyperlinks in documents are harmless with ATP Safe Links*:
                                • Protect your organization from harmful hyperlinks through ATP Safe Links
                                    policies
                                • Create a custom blocked URL list for more advanced protection
                                • View ATP reports in the Office 365 Security and Compliance Center dashboard

                            Neutralize spear-phishing tactics using ATP URL Detonation*:
                                • Prevent users from being compromised by files linked to malicious URLs
                                • Configure a SafeLink policy that turns on the URL trace to track user clicks
                                     (especially useful for instances when users can bypass the warning and click
                                     through to blocked pages)
                                • Focus on remediation efforts for impacted users while not disrupting the work
                                     of unaffected users
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 22 of 26




                            Please note this is not an exhaustive list. There are more features in ProPlus that will
                            enable you and teams to detect issues before they happen.

                            *Must have an E5 subscription or purchased a separate ATP subscription (for E1, E3, and
                            ProPlus for Mac standalone SKUs).


                            Guidance:
                               • Emphasize how ProPlus for Mac features enable the audience to “safeguard
                                   their company’s most important data”
                               • This slide features a number of hyperlinks that enable you to navigate to other
                                   sections of the presentation
                               • The top bar navigation will enable you to jump to the selected section’s “hero”
                                   slide
                               • The “click here for a feature overview” bar will take you to a slide in the
                                   appendix that features a PowerPoint Zoom overview of every feature

                            Talk track: Company data is one of the most important assets your organization owns. It
                            is also the most sought-after prize malicious hackers attempt to get their hands on.
                            ProPlus for Mac has a number of built-in strategies to keep your data where it belongs.

                            Protect sensitive documents with Information Rights Management*:
                                • Restrict permission to content in documents, workbooks, and presentations
                                • Set access permissions to help prevent sensitive information from being printed,
                                    forwarded, or copied by unauthorized people
                                • Enforce corporate policy governing the control and dissemination of
                                    confidential or proprietary information

                            Defend against spam and malware using Exchange Online Protection*:
                                • Protect your organization against spam
                                   and malware
                                • Safeguard your organization from messaging-policy violations
                                • Simplify the management of your messaging environment and alleviate many of
                                   the burdens that come with maintaining on-premises hardware and software
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 23 of 26




                            Embrace multi-layer defense with Multi-Factor Authentication:
                               • Enforce an additional layer of security for user sign-ins and transactions
                               • Manage multi-factor authentication (MFA) policies from a unified Office 365
                                   admin center
                               • Establish authentication factors that work best for your users—using a mobile
                                   app, phone call, SMS, etc.

                            Please note this is not an exhaustive list. There are more features in ProPlus that will
                            enable you and your staff to safeguard your company's most important data.

                            * Must have an Office 365 E1, E3, or E5 subscription.


                            Guidance:
                               • Use the Office Enterprise Hero Demo as your source for demo material
                                   (demos.microsoft.com)
                               • Do a demo here or after relevant sections throughout the presentation
                               • Remove this slide if not doing a demo here

                            Talk track: N/a



                            Guidance:
                               • Provide assurance to the customer that Microsoft has a proven and
                                   programmatic method for helping them deploy ProPlus for Mac
                               • Emphasize that the customers don’t have to do this themselves, but there are
                                   resources available (for free for deployments over 50 seats) to help onboard and
                                   get them up and running quickly and easily

                            Talk track: Our mission as a company—to help every individual and business on the
                            planet achieve more—is not only about the products we create, but how we enable
                            customers to get the most value out of those products.
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 24 of 26




                            We’ve designed FastTrack – our customer success service – to help you move to Office
                            365, smoothly and with confidence, and realize business value faster. It is available as
                            part of your Office 365 subscription*, and provides you with a set of best practices, tools,
                            resources, and experts committed to making the experience with Office 365 a success.

                            With the FastTrack Center benefit for Office 365, you work remotely with Microsoft
                            specialists** to get your Office 365 environment ready for use and plan rollout and
                            usage within your organization. Microsoft has 800+ FastTrack engineers worldwide who
                            have worked with customers to develop over 51,000 success plans to onboard and drive
                            adoption of Office 365.

                            Microsoft FastTrack assists with core onboarding, which involves service provisioning
                            and tenant and identity integration. It also includes steps for providing a foundation for
                            onboarding services like Exchange Online, SharePoint Online, Skype for Business Online,
                            and Office 365 ProPlus for Mac.

                            For Office 365 ProPlus for Mac, we further provide guidance on:
                                • Addressing deployment issues such as application compatibility with an
                                     assessment using Office Telemetry***
                                • Assigning end-user licenses using the Office 365 admin center and Windows
                                     PowerShell
                                • Configuring update settings using the Office Deployment Tool
                                • Setting up a single on-site distribution server for Office 365 ProPlus, including
                                     assistance with the creation of a configuration.xml file for use with the Office
                                     Deployment Tool
                                • Deploying using Microsoft System Center Configuration Manager, including
                                     assistance with the creation of System Center Configuration Manager packaging
                                • Installing Office 365 ProPlus from the Office 365 portal using Click-to-Run
                                • Installing Office Mobile apps (like Outlook Mobile, Word Mobile, Excel Mobile,
                                     and PowerPoint Mobile) on your iOS, Android, or Windows Mobile devices

                            Microsoft FastTrack has assisted in the migration of over 4.1M seats and 3.7PB of data,
                            enabling over 22,000 customers to experience the benefits of Office 365.
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 25 of 26




                            For more information on Microsoft FastTrack, visit http://fasttrack.microsoft.com.

                            DISCLAIMERS:
                            *FastTrack resources and services are included with Office 365 ProPlus for customers
                            with at least 50 seats. For 50-149 seat customers, we provide migration guidance only.
                            150 seats and above qualify for the migration benefit using the migration factory.

                            **The FastTrack Center is available during normal business hours for a given region.
                            Assistance is available in Traditional Chinese and Simplified Chinese (resources speak
                            Mandarin only), English, French, German, Italian, Japanese, Korean, Portuguese (Brazil),
                            Spanish, Thai, and Vietnamese.

                            ***Office Telemetry available to FastTrack customers with greater than 20,000 seats.


                            Guidance:
                               • Wrap up the conversation
                               • Provide clear and actionable “go-dos”
                               • Modify this slide for a more specific CTA and/or audience if needed

                            Talk track: If you are interested in learning more about the value Office 365 ProPlus can
                            provide to your company, there are a number of additional materials available for
                            continued education. We recommend the following:
                                • Dive deeper into Office 365 products and solutions
                                • Schedule a hands-on Customer Immersion Experience
                                • Initiate an Office 365 pilot through FastTrack
Case 0:20-cv-60416-RS Document 1-8 Entered on FLSD Docket 02/26/2020 Page 26 of 26




                            Guidance:
                               • Closing slide
                               • Wrap up the conversation
                               • Q&A

                            Talk track: Thank you for taking the time to discuss with us today. Are there any
                            additional question before we wrap up?
